Case 4:17-cv-13292-LVP-EAS ECF No. 138-1 filed 05/15/20 PagelD.3653 Page1of5
COMMON INTEREST AGREEMENT 12 October 2018

THIS AGREEMENT:

This is a Common Interest Agreement (“Agreement”) by and between the
American Federation of Teachers (“AFT”) and AFT Michigan (“AFT MI”)
(collectively “Clients”) with respect to the pending action in AFT Michigan v.
Project Veritas, Case No. 17-cv-13292 (E.D.Mich.) (“Case”);

WITNESSETH

WHEREAS, AFT and AFT Michigan are affiliated labor organizations;

WHEREAS, AFT ML is the plaintiff in the Case, in which it is represented by Mark
Cousens, Esq.;

WHEREAS, AFT, as the national affiliate for AFT MI, has an interest in the outcome
of the Case and seeks to help in the prosecution of the case by its attorneys David
Strom, Esq., AFT General Counsel, Jessica Rutter, Esq. and other attorneys as
assigned, and by its researcher Brad Murray and other AFT researchers as
assigned;

WHEREAS, communications related to the Case between AFT and AFT MI are

protected because of the affiliate relationship and the parties already have an
existing oral common interest agreement, but desire for the sake of clarity to

enter into this written Agreement;

NOW, THEREFORE, AFT and AFT MI acknowledging there being good and valuable
consideration and agreeing to be legally bound, enter into this Agreement with
the following terms:

1. This Agreement applies to all information and communications in any and
all forms, including but not limited to documents (including this Agreement),
electronically stored information, factual material, research material, mental
impressions, memoranda, interview notes and reports, expert reports,

1
Case 4:17-cv-13292-LVP-EAS ECF No. 138-1 filed 05/15/20 PagelD.3654 Page 2of5
COMMON INTEREST AGREEMENT 12 October 2018

correspondence, drafts, transcripts, charts, tables, raw data, and other
information pertaining to the matters at issue in the Case (“Common Interest
Information”). This Agreement applies to all Common Interest Information
exchanged between or among Clients before this Agreement was signed because
this Agreement merely embodies an existing oral common interest agreement
among Clients and because of the affiliated relationship of the Clients. See /n re
Teleglobe Communications Corp., 493 F.3d 345 (3d Cir. 2007).

2. This agreement embodies the understanding, on the basis of currently
available information, that the respective Clients have common interests that are
served best by the mutual ability to share with each other information and
communications that are otherwise subject to various privileges, including the
attorney-client privilege, work-product doctrine and potentially other privileges,
immunities or protections (collectively, "Privileges and Protections"), with respect
to the Case.

3. Clients have agreed to further their common legal interests by establishing
procedures to exchange Common Interest Information without compromising or
in any way diminishing the confidential or privileged nature of such Common
Interest Information. The procedures for the exchange of Common Interest
Information are set forth below.

4. Clients desire, intend, and mutually agree (a) that the exchange of Common
Interest Information is not intended to, and shall not, waive or diminish the
Privileges and Protections that attached to the Common Interest Information
prior to its exchange, and (b) that all Common Interest Information exchanged
shall, to the extent that it is covered by any of the Privileges and Protections,
remain so covered under the common interest doctrine. This Agreement
therefore protects and preserves the privilege, confidentiality, and immunity from
disclosure of information, communications, and materials that are both (1)
protected by at least one of the Privileges and Protections, and (2) communicated
by and between or among Clients. United States v. Schwimmer, 892 F.2d 237, 243
(2d Cir. 1989) (noting that the common interest rule "serves to protect the

2
Case 4:17-cv-13292-LVP-EAS ECF No. 138-1 filed 05/15/20 PagelD.3655 Page 3of5
COMMON INTEREST AGREEMENT 12 October 2018

confidentiality of communications passing from one party to the attorney for
another party where a joint defense effort or strategy has been decided upon and
undertaken by the parties and their respective counsel").

5. Common Interest Information may be disclosed in the following instances:
(a) to a Client officer or staff member; (b) to any Client counsel and their
employees, agents, and co-counsel; (c) to experts or consultants working on
behalf of or under the direction of Client counsel; and (d) in other instances only
with the written consent of both Client counsel. All persons permitted access to
Common Interest Information under this paragraph shall be specifically advised
by the Party permitting access that all Common Interest Information is privileged
and confidential and is subject to the terms of this Agreement. Clients may not
disclose the existence or contents of any Common Interest Information provided
by or through another Client before, during, or after this Case to any non-Party to
this Agreement, including any person, entity, department or agency, except as
provided in this Agreement.

6. If any other person, entity, department or agency makes a request or
demand, by subpoena or otherwise, to any Client for any Common Interest
Information received by that Client from another Client, Counsel for the Client
receiving such request or demand shall immediately notify all other Counsel.
Clients further agree to take all steps reasonably necessary or appropriate to
permit the timely assertion of all applicable rights, privileges, protections,
doctrines, and immunities with respect to the Common Interest Information and
shall cooperate fully with the other Client in any judicial or administrative
proceeding relating to the disclosure of Common Interest Information. Each Client
may disclose Common Interest Information whenever such disclosure is
compelled by the order of a court of competent jurisdiction only after the other
Client has been notified of the court order and been afforded an opportunity to
address the court.

7. Either Client may withdraw from this Agreement upon written notice to the
other Client. Either Client must withdraw from this Agreement, and provide

3
Case 4:17-cv-13292-LVP-EAS ECF No. 138-1 filed 05/15/20 PagelID.3656 Page 4of5
COMMON INTEREST AGREEMENT 12 October 2018

prompt written notice thereof to the other Client, if that Client determines that
the Client no longer has mutuality or commonality of interest as described
hereunder or that the Client's interests become in any way adverse to the other
Client's interests. Any such withdrawal shall be solely on a prospective basis and
Common Interest Information exchanged, furnished, or communicated to the
withdrawing Party or its Counsel prior to such withdrawal shall continue to be
governed by the terms of this Agreement. Upon withdrawing from the Agreement
for any reason, counsel for the withdrawing Client shall, within ten (10) calendar
days, certify in writing to the other client that (1) Client has destroyed or returned
all Common Interest Information and all records that contain or reveal any
Common Interest Information, and (2) Client has not and shall not later disclose
to any third party any Common Interest Information, except as otherwise

provided for in this Agreement.

8. Any material breach of any provision of this Agreement will cause
irreparable harm to Counsel and their respective Clients, and by executing this
Agreement the Clients agree that immediate injunctive relief is an appropriate
and necessary remedy for any violation or threatened violation of this Agreement.

9. This Agreement may be amended or modified, including to add additional
parties, only by the unanimous consent of both Clients who are Parties to the
Agreement at that time. If a Client represented by any of the undersigned Counsel
changes counsel or acquires additional counsel, Common Interest Information will
not be disclosed to such other or additional counsel until that counsel, subject to
the consent of the other Client, has executed a copy of this Agreement, and a
Client's change or addition of counsel shall not modify or abridge that Client's or
the former Counsel's obligations under this Agreement. Counsel and his or her
Clients shall have an affirmative duty to disclose to all other Counsel and all other
Clients the addition or substitution of lead attorneys representing that Client.

10. ‘If any provision of this Agreement is held to be invalid, void or
unenforceable, in whole or in part, the remaining provisions of this Agreement
Case 4:17-cv-13292-LVP-EAS ECF No. 138-1 filed 05/15/20 PagelID.3657 Page 5of5

COMMON INTEREST AGREEMENT 12 October 2018

shall not be affected thereby and shall continue in full force and effect without

being impaired or invalidated in any way.

11. Each Client agrees to use its best efforts to keep confidential the existence
of this Agreement and its terms, and will not voluntarily disclose the Agreement
or its terms, without the advance consent of the other parties, except as provided
for in this Agreement, as required by law or court order, or as necessary to
enforce the terms of this Agreement.

12. No breach of any provision of this Agreement can be waived unless in
writing. Waiver of any one breach shall not be deemed to be a waiver of any
other breach of the same or any other provision hereof.

13. This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

American Federation ef Teachers

By (Sign): / oki, V1,
Print: f Da cf “1 “Sate
October 2018

AFT Michigan

By (Sign): A i Vhi —

Print: Lowel - Mecker-

October-2¥ 2018
